Case 2:20-cv-08892-PA-AFM Document 30 Filed 12/14/20 Page 1 of 3 Page ID #:186


 1 BEVERIDGE & DIAMOND, P.C.
 2 Kaitlyn D. Shannon (SBN 296735)
   456 Montgomery Street, Suite 1800
 3 San Francisco, California 94104-1251
   Phone: (415) 262-4000
 4 Email: kshannon@bdlaw.com
 5
   Bryan J. Moore (pro hac vice)
 6 400 West 15th Street, Suite 1410
   Austin, Texas 78701-1648
 7 Phone: (512) 391-8030
   Email: bmoore@bdlaw.com
 8
 9 Attorneys for Plaintiff
   3M Company
10
                         UNITED STATES DISTRICT COURT
11                     CENTRAL DISTRICT OF CALIFORNIA
12
     3M COMPANY,                                 CASE NO. 2:20-CV-08892-PA-AFM
13
                           Plaintiff,
14
           v.                                    PLAINTIFF 3M COMPANY’S
15                                               NOTICE OF MOTION TO STRIKE
     G7 ENVIRONMENT, LLC, et al.,                DEFENDANTS’ ANSWER
16
                           Defendants.           Judge:     Hon. Percy Anderson
17
                                                 Courtroom: 9A, 9th Floor
18
19                                               Hearing Date: January 25, 2021
                                                 Hearing Time: 1:30 p.m.
20
                                                 Filed Concurrently:
21                                                  1) Plaintiff 3M Company’s Motion
22                                                     to Strike Defendants’ Answer
                                                    2) Declaration of Kelly N. Bennett
23                                                  3) Proposed Order
24
25         PLEASE TAKE NOTICE that, at 1:30 p.m. on January 25, 2021, or as soon
26 thereafter as the matter may be heard in Courtroom 9A before Judge Anderson for
27 the U.S. District Court for the Central District of California, located at 350 West 1st
28 Street, Los Angeles, California, Plaintiff 3M Company (“3M”) will move this Court

     3M COMPANY’S NOTICE OF MOTION TO STRIKE DEFENDANTS’ ANSWER
     CASE NO. 2:20-cv-08892-PA-AFM
                                             -1-
Case 2:20-cv-08892-PA-AFM Document 30 Filed 12/14/20 Page 2 of 3 Page ID #:187


 1 to strike the answer filed by pro se Defendants Galvez, Forbes, and Allyn (Dkt. No.
 2 22) as a proper sanction under Fed. R. Civ. P. 16(f)(1)(c) and 37(b)(2)(A)(iii), and
 3 L.R. 83-2.2.4, for Defendants’ refusal to cooperate on scheduling the parties’ initial
 4 conference and failure to comply with the Court’s November 6, 2020, scheduling
 5 order (Dkt. No. 24) and the Federal Rules of Civil Procedure.
 6         This motion is based upon this Notice of Motion, the accompanying Plaintiff
 7 3M Company’s Motion to Strike Defendants’ Answer and Declaration of Kelly N.
 8 Bennett and exhibits attached thereto, and on such argument of counsel and additional
 9 evidence as may be considered at the hearing.
10         Regarding L.R. 7-3’s pre-filing conferencing requirement, this motion is made
11 following two attempts by 3M’s counsel to schedule a conference with Defendants.
12 Specifically, as set forth in the accompanying Plaintiff 3M Company’s Motion to
13 Strike Defendants’ Answer, counsel for 3M has twice written to Defendants Galvez,
14 Forbes, and Allyn – by letters dated November 9 and 18, 2020, and delivered via
15 Federal Express on November 10 and 20, 2020, respectively – requesting that
16 Defendants contact 3M’s counsel to schedule the parties’ initial conference. As of
17 the filing of this Notice of Motion, 3M’s counsel has not received a response of any
18 kind from Defendant Galvez, Forbes, or Allyn.
19
20
21
22
23
24
25
26
27
28

     3M COMPANY’S NOTICE OF MOTION TO STRIKE DEFENDANTS’ ANSWER
     CASE NO. 2:20-cv-08892-PA-AFM
                                             -2-
Case 2:20-cv-08892-PA-AFM Document 30 Filed 12/14/20 Page 3 of 3 Page ID #:188


 1 DATED: December 14, 2020           BEVERIDGE & DIAMOND, P.C.
 2                                     By: /s/ Kaitlyn D. Shannon
 3                                     Kaitlyn D. Shannon (SBN 296735)
                                       456 Montgomery Street, Suite 1800
 4                                     San Francisco, California 94104-1251
                                       Phone: (415) 262-4000
 5                                     Email: kshannon@bdlaw.com
 6
                                       Bryan J. Moore (pro hac vice)
 7                                     400 West 15th Street, Suite 1410
                                       Austin, Texas 78701-1648
 8                                     Phone: (512) 391-8030
                                       Email: bmoore@bdlaw.com
 9
10                                     Attorneys for Plaintiff 3M Company
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     3M COMPANY’S NOTICE OF MOTION TO STRIKE DEFENDANTS’ ANSWER
     CASE NO. 2:20-cv-08892-PA-AFM
                                             -3-
